                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


John T. Herald,                                                  Case No. 3:18CV496

                        Plaintiff

                v.                                               ORDER

Warden Shelbie Smith,

                        Defendant


        This is a state prisoner habeas corpus case under 28 U.S.C § 2254. Following referral to

Magistrate Judge Johnathan Greenberg and his filing of a Report & Recommendation (R&R)

(Doc. 11), Judge Greenberg has recommended dismissal with prejudice.

        The R&R informed the petitioner of his right under 28 U.S.C. § 636(b)(1) to obtain de

novo review by the undersigned.

        The petitioner has not filed an objection to the R&R.

        Nonetheless, I have conducted a de novo review to determine whether there is any merit

to the petition. I find none, and I agree with Judge Greenberg’s determinations as to the

underlying facts and applicable legal doctrines and case law. I agree, based on such review, that

there is no merit to the petition, and that the petitioner is not entitled to relief.

        It is, accordingly, hereby,

        ORDERERD THAT the Magistrate Judge’s Report and Recommendation (Doc. 11) be,

and the same hereby is, adopted as the order of the undersigned, and that the petition for habeas

corpus relief be, and the same hereby is denied and dismissed with prejudice.

                                                    1
        I conclude that no plausible grounds for appellate review exist, and I therefore decline to

issue a certificate of appealability.

        So ordered.



                                                      /s/ James G. Carr
                                                      Sr. U.S. District Judge




                                                 2
